DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Status
Claims 1 and 6 have been amended. Claims 3, 4, and 10 were canceled. Claims 1-2, 6, and 8-9 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of the terminal disclaimer filed on 16 December 2020, the previous Double Patenting rejection has been withdrawn.

Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2017/0205077 A1 –hereinafter Seo) in view of Cheng et al. (US 2019/0053332 A1 –hereinafter Cheng) and further in view of Jablokov et al. (US 2017/0031337 A1 –hereinafter Jablokov).
	Regarding Claim 1, Seo teaches a method of automatically controlling a cooking timer and flame intensity of a stove knob, the method comprising the steps of: 
receiving a request for a recipe from a user (see [0013]; Seo teaches an intelligent electric stove comprising a user interface coupled to the controller and configured to allow a user to control an operation of the stove. See [0020]; Seo teaches the intelligent electric stove further includes an audio interface configured to output operation states of the electric stove to the user using a voice and/or to input a user voice input to the controller. See Fig. 8 and [0060]; Seo teaches about executing a recipe such as ramen cooking in a cooking solution. Since the user can be able to control the intelligent electric stove to execute a recipe in a cooking solution, the user can request a recipe in a cooking solution from the intelligent electric stove. Therefore, it corresponds to ‘receiving a request for a recipe from a user’); 
triggering a step by step execution of each of the steps in the recipe (see Fig.8 and [0063]-[0064]; Seo teaches executing the process to cook ramen recipe (steps 3-9). Therefore, executing steps of the ramen cooking corresponds to ‘triggering a step by step execution of each step in the recipe’); 
sending data parameters related to the intensity of flame and the cooking time (see [0063]; Seo teaches when the water starts to boil, the sensed information in the vessel is sent to the electric stove. See [0064]; Seo teaches it is recognized by the timer whether the indicated proper cooking time on the ramen package, for example, 4 minutes and 30 seconds has lapsed); 
correlating received data parameters with stored steps of cooking in the recipe to monitor the cooking time and the flame intensity for each of the steps of the recipe (see [0013]; Seo teaches an intelligent electric stove comprising the controller has a memory to store therein a pre-set cooking solution as an application program. See [0049]; Seo teaches a weight sensor 161 can predict the cooking time of the food contained in the cooking utensil, or to prevent the cooking utensil from being heated without food being filled. See [0065]; Seo teaches in the case of complicated cooking process, time for food injection into the pot and/or the thermal power control may be pre-set in the cooking solution. Therefore, time for food injection into the pot and the thermal power control can be controlled based on the simple or complicated cooking process (including pre-set cooking solution (stored steps of cooking in the recipe) and weight sensor 161 data (received data parameters)). Then, the combination of cooking process (including pre-set cooking solution and weight sensor 161 data) corresponds to ‘correlating received data parameters with stored steps of cooking in the recipe to monitor the cooking time and the flame intensity for each step of the recipe’); 
controlling the intensity of flame and the cooking time based on the correlation results (see [0065]; Seo teaches in the case of complicated cooking process, time for food injection into the pot and/or the thermal power control may be ; 
alerting the user upon completion of the cooking timer for all of the steps in the recipe (see Fig.8 and [0064]; Seo teaches the stove informs the user of the cooking completion of the ramen (S8)); 
automatically switching off the flame upon completion of all of the steps in the recipe (see Fig.8 and [0064]; Seo teaches the electric stove adjusts the heating power level to 0 level (S7). Since the electric stove can adjust to 0 level (turn off) by itself, it corresponds to ‘automatically switching off the flame upon completion of all the steps in the recipe’) or in response to the detection of the smoke. 
However, Seo does not explicitly teach implementing a machine learning engine to: interpret steps of the recipe; determine a cooking time for the recipe; determine a flame intensity required for each of the steps of the recipe; learn user behavior based on previous cooking history stored in a cloud server and calibrate cooking time automatically; and modify one or more of the steps of the recipe, the cooking time for the recipe, and the flame intensity required for the one or more steps of the recipe in response to receiving user feedback; tracking a location of the user; 2S/N: 16/166,538 in response to a detection of smoke during cooking and a location of the user being outside of a pre-defined boundary based on geo-fencing, alerting the user via email message or text message.
Cheng from the same or similar field of endeavor teaches: 
implementing a machine learning engine to (see [0128]; Cheng: “the recipe database 804, including food characterizations and cooking logic, may be used as a knowledge base for use in an artificial intelligence or machine learning system for converting recipes to cooking appliance-specific cooking logic, including heating algorithms, and food preparation parameters”): 
interpret steps of the recipe (see [0129]; Cheng: “The recipe is parsed into a series of high level instructions which can be translated into cooking elements and a heating algorithm”); 
determine a cooking time for the recipe (see [0129]; Cheng: “The high level instructions include commands for controlling the cooking appliance (set temperature, set timers)”); 
determine a flame intensity required for each of the steps of the recipe (see [0129]; Cheng: “The high level instructions include commands for controlling the cooking appliance (set temperature, set timers)”); 
learn user behavior based on previous cooking history stored in a cloud server (see [0029]; Cheng: “a user database 144, which stores user-specific information, such as favorite recipes, end-user generated recipes, user-specified preferences (e.g., a user may consider “medium rare” to be a few degrees higher than a standard definition), learned user behavior and other user-specific content. In various embodiments, user-specific information stored in the user database 144 includes and calibrate cooking time automatically (see [0080]; Cheng: “Based on user preferences, similar recipes, properties of the basic food ingredients, and other available data, the cooking appliance may prompt/suggest to the user to adjust the food dimensions, cooking times and other aspects of the new recipe.”); and 
modify one or more of the steps of the recipe, the cooking time for the recipe, and the flame intensity required for the one or more steps of the recipe in response to receiving user feedback (see [0062]; Chang: “after cooking the meal kit, the user may be prompted to provide feedback to the cooking appliance through a user interface, such as the user interface feedback screens presented in FIG. 4G, which prompts the user to give a rating and other feedback.” See [0075]; Chang: “In various the embodiments, the cooking appliance may adjust the cooking algorithm to adapt to learned or detected user behavior.” See [0080]; Chang: “The cooking appliance may track the cooking through various sensors and user feedback allowing an unsuccessful recipe to be corrected automatically during the cooking, and further improved for the next cooking attempt. If the user does not like the result, the cooking appliance can automatically adjust the recipe and/or suggest changes to the user.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seo to include Cheng’s features of implementing a machine learning to interpret steps of the recipe, determine a cooking time for the recipe, determine a flame intensity required for each of the steps of the recipe, learn 
However, it does not explicitly teach tracking a location of the user; 2S/N: 16/166,538 in response to a detection of smoke during cooking and a location of the user being outside of a pre-defined boundary based on geo-fencing, alerting the user via email message or text message.
Jablokov from the same or similar field of endeavor teaches: 
tracking a location of the user (see [0381]; Jablokov: “software running on server 140 may create profiles for each user and store the profiles in data store 1270. The profile of a user may include any relevant information about a user, such as any personal information (name, age, etc.), a location of the user, an identifier of the user or a mobile device of the user, preferences, and permissions.” See [0382]; Jablokov: “software running on server 140 may keep track of locations of mobile devices of the users”); 2S/N: 16/166,538 
in response to a detection of smoke during cooking (see [0052]; Jablokov: “where device 170 is a smoke alarm with a network connection, the smoke alarm may detect smoke and send a message (e.g., using a REST API) to appliance assistant 110 to turn off appliance assistant 110 (e.g., where the appliance is a stove)”) and a location of the user being outside of a pre-defined boundary based on geo-fencing (see [0052]; Jablokov: ” when appliance 102 is turned on, a mobile device may be near appliance 102 and that mobile device may later leave the vicinity of appliance 102. A notification may be sent when the mobile device leaves the vicinity of appliance 102; after a threshold of time after the mobile device leaves the vicinity of appliance 102 (e.g., setting a timer when the mobile device leaves the vicinity and sending the notification upon the expiration of the timer).” See [0042]; Jablokov: “Appliance assistant 110 may perform geo-fencing techniques to determine if users are in the vicinity of the appliance, which users are in the vicinity of the appliance, and/or when users enter or leave the vicinity of the appliance. Any appropriate techniques may be used for geo-fencing, including but not limited to the following.” That is, the mobile device leaves the vicinity of appliance 102 is determined by geo-fencing techniques reads on ‘a location of the user being outside of a pre-defined boundary based on geo-fencing’), alerting the user via email message or text message (see [0052]; Jablokov: “where device 170 is a smoke alarm, appliance assistant 110 may send a notification to a user (e.g., email or text message) in response to receiving a message from the smoke alarm that smoke has been detected”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seo and Cheng to include Jablokov’s features of tracking a location of the user, and alerting the user via email message or text message in response to a detection of smoke during cooking and a location of the user being outside of a pre-defined boundary based on geo-fencing. Doing so would operate conventional appliances without the presence of people in the 

Regarding Claim 2, the combination of Seo, Cheng, and Jablokov teaches the limitations as described in claim 1, Seo further teaches wherein the request for a recipe is received in form of an audio command (see [0020]; Seo teaches the intelligent electric stove further includes an audio interface configured to output operation states of the electric stove to the user using a voice and/or to input a user voice input to the controller. See Fig. 8 and [0060]; Seo teaches about executing a recipe such as ramen cooking in a cooking solution. Since the user can be able to control the intelligent electric stove to execute a recipe in a cooking solution by using audio interface, it corresponds to ‘wherein the request for a recipe is received in form of an audio command’).

Regarding claim 6, Seo teaches a system for providing automatically controlled cooking timer and flame intensity, the system comprising: 
a communication device for receiving a request for a recipe from a user (see [0013]; Seo teaches an intelligent electric stove comprising a user interface coupled to the controller and configured to allow a user to control an operation of the stove. See [0020]; Seo teaches the intelligent electric stove further includes an audio interface configured to output operation states of the electric stove to the user using a voice and/or to input a user voice input to the controller. See Fig. 8 and [0060]; Seo teaches about executing a recipe such as ramen cooking in a cooking solution. Since ; 
a stove knob for controlling the cooking time and the flame intensity for each of the steps in the recipe (see [0061]–[0062]; Seo teaches when the start button (stove knob) is pressed, the firepower will start heating and adjust the level of the heating power based on the sensed floor area of the pot and the sensed amount of water (S1, S2). At this time, the stove estimates the cooking time by measuring the amount of water contained in the pot through the weight sensor 161) and triggering execution of each of the steps in the recipe (see Fig.8 and [0063]-[0064]; Seo teaches executing the process to cook ramen recipe (steps 3-9). Therefore, executing steps of the ramen cooking corresponds to ‘triggering a step by step execution of each step in the recipe’);
a sensor device for (See [0062]; Seo teaches the weight sensor 161):
monitoring parameters related to the cooking time and the flame intensity at the stove (see [0063]; Seo teaches when the water starts to boil, the sensed information in the vessel is sent to the electric stove. See [0064]; Seo teaches it is recognized by the timer whether the indicated proper cooking time on the ramen package, for example, 4 minutes and 30 seconds has lapsed); 
sending the parameters to the cloud server (see [0037]; Seo teaches to act as a communication hub between devices, the intelligent electric stove 100 collects and ; and 
controlling operation of the stove knob (see [0037]; Seo teaches to act as a communication hub between devices, the intelligent electric stove 100 collects and stores operation data in the stove, and finally transmits the data to the cloud server so that the data is integrated and managed. Therefore, sensor device (portion of the stove) can sending operation data (parameters) to a cloud server and controlling operation of the stove button (knob)); 
a cloud server for (see [0037]; Seo teaches the cloud server):
correlating the parameters received from the sensor device with a stored set of instruction for the recipe (see [0037]; Seo teaches to act as a communication hub between devices, the intelligent electric stove 100 collects and stores operation data in the stove, and finally transmits the data to the cloud server so that the data is integrated and managed. See [0013]; Seo teaches an intelligent electric stove comprising the controller has a memory to store therein a pre-set cooking solution as an application program. See [0065]; Seo teaches in the case of complicated cooking process, time for food injection into the pot and/or the thermal power control may be pre-set in the cooking solution.);
monitoring the cooking time and the flame intensity based on correlation results (see [0037]; Seo teaches to act as a communication hub between devices, the intelligent electric stove 100 collects and stores operation data in the stove, and finally transmits the data to the cloud server so that the data is integrated and managed. See ; and 
sending instructions for operation of the stove knob to the sensor device (see [0065]; Seo teaches in the case of complicated cooking process, time for food injection into the pot and/or the thermal power control may be pre-set in the cooking solution. Therefore, time for food injection into the pot and the thermal power control can be controlled based on the simple or complicated cooking process (including pre-set cooking solution (stored steps of cooking in the recipe) and weight sensor 161 data (received data parameters)));
the mobile communication device for receiving notification upon completion of all steps in the recipe (see [0057]; Seo teaches notifies the completion of the cooking process through a beep or a mobile device application) or in response to the detection of the smoke.
a machine learning engine to: interpret steps of the recipe; determine a cooking time for the recipe; determine a flame intensity required for each of the steps of the recipe; learn user behavior based on previous cooking history stored in a cloud server and calibrate cooking time automatically; and modify one or more of the steps of the recipe, the cooking time for the recipe, and the flame intensity required for the one or more steps of the recipe in response to receiving user feedback; tracking a location of the user; and in response to a detection of smoke during cooking and a determination of a location of the user being outside of a pre-defined boundary based on geo-fencing, transmitting an alert to a mobile communication device.
Cheng from the same or similar field of endeavor teaches: 
a machine learning engine to (see [0128]; Cheng: “the recipe database 804, including food characterizations and cooking logic, may be used as a knowledge base for use in an artificial intelligence or machine learning system for converting recipes to cooking appliance-specific cooking logic, including heating algorithms, and food preparation parameters”): 
interpret steps of the recipe (see [0129]; Cheng: “The recipe is parsed into a series of high level instructions which can be translated into cooking elements and a heating algorithm”); 
determine a cooking time for the recipe (see [0129]; Cheng: “The high level instructions include commands for controlling the cooking appliance (set temperature, set timers)”); 
determine a flame intensity required for each of the steps of the recipe (see [0129]; Cheng: “The high level instructions include commands for controlling the cooking appliance (set temperature, set timers)”); 
learn user behavior based on previous cooking history stored in a cloud server (see [0029]; Cheng: “a user database 144, which stores user-specific information, such as favorite recipes, end-user generated recipes, user-specified preferences (e.g., a user may consider “medium rare” to be a few degrees higher than a standard definition), learned user behavior and other user-specific content. In various embodiments, user-specific information stored in the user database 144 includes information learned from the user's behavior. For example, the user database 144 may store information, based on other meals the user has cooked, that the user is likely to want vegetables to be extra crispy.”) and calibrate cooking time automatically (see [0080]; Cheng: “Based on user preferences, similar recipes, properties of the basic food ingredients, and other available data, the cooking appliance may prompt/suggest to the user to adjust the food dimensions, cooking times and other aspects of the new recipe.”); and 
modify one or more of the steps of the recipe, the cooking time for the recipe, and the flame intensity required for the one or more steps of the recipe in response to receiving user feedback (see [0062]; Chang: “after cooking the meal kit, the user may be prompted to provide feedback to the cooking appliance through a user interface, such as the user interface feedback screens presented in FIG. 4G, which prompts the user to give a rating and other feedback.” See [0075]; Chang: “In various the embodiments, the cooking appliance may adjust the cooking algorithm to adapt to ; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seo to include Cheng’s features of implementing a machine learning to interpret steps of the recipe, determine a cooking time for the recipe, determine a flame intensity required for each of the steps of the recipe, learn user behavior based on previous cooking history stored in a cloud server and calibrate cooking time automatically, and modify one or more of the steps of the recipe, the cooking time for the recipe, and the flame intensity required for the one or more steps of the recipe in response to receiving user feedback. Doing so would achieve a desirable cook given the changed environment conditions and shorten the cooking time. (Cheng, [0075])
However, it does not explicitly teach tracking a location of the user; and in response to a detection of smoke during cooking and a determination of a location of the user being outside of a pre-defined boundary based on geo-fencing, transmitting an alert to a mobile communication device.
Jablokov from the same or similar field of endeavor teaches: 
tracking a location of the user (see [0381]; Jablokov: “software running on server 140 may create profiles for each user and store the profiles in data store 1270. The profile of a user may include any relevant information about a user, such as any ; and 
in response to a detection of smoke during cooking (see [0052]; Jablokov: “where device 170 is a smoke alarm with a network connection, the smoke alarm may detect smoke and send a message (e.g., using a REST API) to appliance assistant 110 to turn off appliance assistant 110 (e.g., where the appliance is a stove)”) and a determination of a location of the user being outside of a pre-defined boundary based on geo-fencing (see [0052]; Jablokov: ” when appliance 102 is turned on, a mobile device may be near appliance 102 and that mobile device may later leave the vicinity of appliance 102. A notification may be sent when the mobile device leaves the vicinity of appliance 102; after a threshold of time after the mobile device leaves the vicinity of appliance 102 (e.g., setting a timer when the mobile device leaves the vicinity and sending the notification upon the expiration of the timer).” See [0042]; Jablokov: “Appliance assistant 110 may perform geo-fencing techniques to determine if users are in the vicinity of the appliance, which users are in the vicinity of the appliance, and/or when users enter or leave the vicinity of the appliance. Any appropriate techniques may be used for geo-fencing, including but not limited to the following.” That is, the mobile device leaves the vicinity of appliance 102 is determined by geo-fencing techniques reads on ‘a location of the user being outside of a pre-defined boundary based on geo-fencing’), transmitting an alert to a mobile communication device (see [0052]; Jablokov: “where device 170 is a smoke alarm, appliance .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seo and Cheng to include Jablokov’s features of tracking a location of the user, and alerting the user via email message or text message in response to a detection of smoke during cooking and a location of the user being outside of a pre-defined boundary based on geo-fencing. Doing so would operate conventional appliances without the presence of people in the vicinity of the appliance and maintain convenience and safety. (Jablokov, [0003] and [0468])

Regarding Claim 8, the combination of Seo, Cheng, and Jablokov teaches the limitations as described in claim 6, Seo further teaches wherein the communication device is a voice enabled assistant (see [0020]; Seo teaches the intelligent electric stove further includes an audio interface configured to output operation states of the electric stove to the user using a voice and/or to input a user voice input to the controller. See [0047]; Seo teaches the audio interface 180 includes a microphone 181 connected to the main control unit 110 for input/output, a loudspeaker 182, and a voice recognition engine 183 installed as a middleware of the main platform. Therefore, the audio interface of the intelligent electric stove corresponds to ‘the communication device is a voice enabled assistant’).

Regarding Claim 9, the combination of Seo, Cheng, and Jablokov teaches the limitations as described in claim 6, Seo further teaches wherein the sensor device is connected to the cloud server over internet (see [0049]; Seo teaches a weight sensor 161 is located adjacent to a heating region of the electric stove so as to protrude from a surface of the heating region. See Fig. 2 and [0036]-[0037]; Seo teaches to act as a communication hub between devices, the intelligent electric stove 100 collects and stores operation data in the stove, and finally transmits the data to the cloud server so that the data is integrated and managed. See [00436]; Seo teaches the electric stove 100 may be communicatively connected to all devices and person by using IoT (Internet of Things). Therefore, it corresponds to ‘the sensor device is connected to the cloud server over internet’).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s argument located within the third page of the remarks (numbered as page 8) which recites:

    PNG
    media_image1.png
    241
    709
    media_image1.png
    Greyscale

Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Jablokov, has been relied upon to reject the limitations incorporated in the amendment. Since the Examiner hereby cites Jablokov above, the statements made against the references Seo and Cheng are not persuasive.
With respect to applicant’s argument located within the eighth page of the remarks (numbered as page 13) which recites:

    PNG
    media_image2.png
    154
    711
    media_image2.png
    Greyscale

Examiner notes that since the claim 3 was canceled and claim 1 has been amended, the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Jablokov, has been relied upon to reject the limitations incorporated in the amendment. Since the Examiner hereby cites Jablokov above, the statements made against the reference Curran is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117